Gaynor J.
■ This is a suit in equity by a taxpayer to have the contract entered into between the defendant officials and the defendant company annulled for alleged illegalities and frauds. There is but one cause of action in law and in fact, but the complaint strangely separates and sets out each specification of alleged illegality or fraud as an independent cause of action. The fifth, which is that the meeting of the defendant officials at the hearing upon the petition for the establishing of the gas district for the lighting of which the Contract was made was not held within such district, is demurred to for insufficiency. It is difficult to deal with such crude and unscientific pleading, but inasmuch as the matter is set up as a separate cause -of action, and insisted upon by the plaintiff’s attorney as such, and the defendants’ attorney has taken him at his word, the court does likewise.
The fact stated is insufficient, and the demurrer is sustained, with costs.
Demurrer sustained, with costs.